DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 12 is objected to because of the following informalities: in line 18, insert --stream-- between “air” and “temperature”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites “a second input device located on the detachable faucet heat” which comprises “a control button.”  Claim 5 depends from claim 1 which recites that the detachable faucet head includes a user input device having “a button configured to receive the user input, the airstream flow rate control, and the air stream temperature control, and wherein the air stream temperature control is a dial.”  In turning to the published specification, paras. [0017, 0018] provide that there is a user input device 101 which may be a button or a dial, and a control button 117. Thus, the detachable faucet head may have: a button and a button; or, a button and a dial; but there is no disclosure of a  button, a button, and a dial. In other words, applicant’s originally filed disclosure provides support for two user input devices/controls, not three as required by claim 5. 
Claim Rejections - 35 USC § 103
Claims 1, 5-7, 10 - 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JPH05163748 (translation previously of record, hereinafter JP ‘748) in view of Chandler et al. (US 10,801,190 hereinafter Chandler), Renfrew (WO 2012/175974), Schreck (DE 19927230), and Yuan et al. (US 2018/0127960 hereinafter Yuan).
Regarding claim 1, JP ‘748 discloses a faucet (fig. 6) comprising: a body (14) with a detachable faucet head (20)(translation: lines 39-41, 60 - 62) which is configured to be installed above a countertop (10)(fig. 4) including an outlet (34, 36) for dispensing at least one of a water stream and an air stream (translation: lines 78-79, 86-88); an air blower (48) including an outlet (from 50) a junction valve (66, 62, 64, 68) including a body (note that the collection of 66, 62, 64, 68 constitutes a body once assembled) with a first inlet connected to a water source, a second inlet connected to the air blower outlet, a valve outlet connected to the faucet outlet (see annotated figure below); and a controller connected to the junction valve (translation: lines 88-90), wherein the controller is configured to control the junction valve so that at least one of the air stream or water stream is provided from the valve outlet along a single conduit (46) extending between the junction valve outlet and faucet outlet to the faucet outlet based on user input (translation: lines 88-90); and wherein the controller is further configured to control the air stream from the junction valve between at least an on-state, whereby a flow rate of the air stream is provided, and an off-state, whereby the air stream is not provided based on an air stream flow rate control (user input to 31)(translation: lines 74-76, 88-90), and wherein the detachable faucet head includes a user input device (32,33) that is a button (see fig. 1, note that the switch is pressed and therefore constitutes a button).
JP ‘748 is silent as to the precise location of the junction valve.  However, JP ‘748 does show that it is known to include the mixing valve and blower underneath the countertop (see fig. 5). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the valve below the countertop so as to conceal the components, while also still allowing for access for maintenance, and preserving limited countertop space. 
JP ‘748 is silent as to the location of the controller. Attention is turned to Chandler which teaches that it is known to include a controller (32) for faucet (14) which has washing, soaping, and drying functions at a location below the counter top (see fig. 2). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the controller of JR ‘748 underneath the countertop in order to allow access for maintenance, concealment, and preservation of limited counter space. 
JP ‘748 is silent as to the controller being configured to adjust the flow rate of the air stream in the on-state between at least a high flow rate and a low flow rate. Attention is turned to Renfrew which teaches a similar hand cleaning apparatus, having a water dispenser and an air blower (abstract). The air blower has a controller and is configured to adjust the flow rate of the air stream between at least a high flow rate and a low flow rate (p. 3, ln. 12-15).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the air blower of JP ‘748 with a variable speed such that it is able to adjusted by the controller between high and low flow rates, in order to allow a user to choose an appropriate flow rate and speed, depending on the item that is being dried. 
JP ‘748 as modified does not specifically show that the button on the faucet head is the button that receives the user input which provides at least one of the air stream and water stream and does not show that the air stream flow rate control is on the faucet head, instead showing that the user input device is the button and flow rate control on the base.  JP ‘748 also fails to show that the temperature of the air stream can be adjusted based on input to the head. Attention is turned to Schreck which teaches a multifunctional faucet (para. [0001]), which has multiple modes, including faucet, soap dispenser, and hand dryer (para. [0002]). Schreck further provides a user input device (5) located on the head of the faucet (fig. 1) which enables a user to select between fluid outputs based on where a user places their hands (para. [0008]-[0010]) and also control the flow and temperature of that fluid output (para. [0017]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the control architecture which controls the air stream/water stream to button on the faucet head (32/33), and to put the air stream flow control device of JP ‘748 as modified on the faucet head, as taught by Schreck, so that a user does not have to reach to the base to activate the air drying function or water dispensing function, thereby enhancing convenience. It would have been obvious to one having ordinary skill in the art to have included an air stream temperature control on the head of JP ‘748 so that the user can select the temperature of the air stream as desired without having to reach the base. 
JP ‘748 as modified by Schreck shows all of the instant invention as discussed above, and shows that the user input is received by a button (32/33), but still does not show that the air stream temperature control is a dial.  Attention is turned to Yuan which teaches that it is known to include a plurality of controls (70, 40) on a faucet head, including a dial (40)(para. [0068]).  It would have been obvious to one having ordinary skill in the art to have provided a dial for the air stream temperature control, since dials are common means of controlling fluid outputs in the faucet arts. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06.
Regarding claim 5, JP ‘748 shows all of the instant invention as discussed above, and further provides a second input device (38) which is located on the detachable faucet head and comprises a button (translation: line 53, note that the level is pushed and therefore is considered to constitute a button). 
Regarding claim 6, JP ’748 as modified also shows a mixing valve (52) positioned in communication with the water source, wherein the water stream from the water source passes through the mixing valve prior to entering the junction valve via the first inlet. See fig. 6. 
Regarding claim 7, JP ‘748 as modified shows that the faucet outlet can dispense only a single fluid, either the water or air stream at a time (translation: lines 88-90). 
Regarding claim 10, JP ‘748 as modified shows that the air blower (48) includes a heater (50). See also “Warmed” (title) necessitating the involvement of a heater. 
Regarding claim 11, JP ‘748 as modified shows that the faucet body is a primary faucet (see fig. 4). 
Regarding claim 12, JP ‘748 discloses a method of operating a faucet, comprising:  the steps of receiving a user input at a user input device (any of buttons 22/32, or 24/26, or 38/30 or 31), operating a junction valve, the junction valve having an output in fluid communication with a faucet outlet (34) of a faucet (16) having a detachable faucet head (20)(translation: lines, 39-41, 60 - 62) and a body having a first inlet in communication with a water source (see annotated figure below) and a second inlet in communication with an air source (48), so that at least one of a water stream from the first inlet or an air stream from the second inlet is provided to valve outlet based on the user input received at the user input device, wherein operating the valve comprises actuating the junction valve via a controller communicatively coupled to the user input device (translation: lines 88-90), wherein the controller controls the air stream from the junction valve between at least an on-state, whereby a flow rate of the air stream is provided, and an off-state, whereby the air stream is not provided based on an air stream flow rate control (user input at 31)(translation: lines 74-76, 88-90); and delivering fluid from the valve outlet to the faucet outlet via a signal conduit (46)(fig. 6).
JP ‘748 is silent as to the precise location of the junction valve.  However, JP ‘748 does show that it is known to include the mixing valve and blower underneath the countertop (see fig. 5). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the valve below the countertop so as to conceal the components, while also still allowing for access for maintenance, and preserving limited countertop space. 
JP ‘748 is silent as to the location of the controller. Attention is turned to Chandler which teaches that it is known to include a controller (32) for faucet (14) which has washing, soaping, and drying functions at a location below the counter top (see fig. 2). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the controller of JR ‘748 underneath the countertop in order to allow access for maintenance, concealment, and preservation of limited counter space. 
JP ‘748 is silent as to the controller being configured to adjust the flow rate of the air stream in the on-state between at least a high flow rate and a low flow rate. Attention is turned to Renfrew which teaches a similar hand cleaning apparatus, having a water dispenser and an air blower (abstract). The air blower has a controller and is configured to adjust the flow rate of the air stream between at least a high flow rate and a low flow rate (p. 3, ln. 12-15).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the air blower of JP ‘748 with a variable speed such that it is able to adjusted by the controller between high and low flow rates, in order to allow a user to choose an appropriate flow rate and speed, depending on the item that is being dried. 
JP ‘748 as modified does not specifically show that the button on the faucet head is the button that receives the user input which provides at least one of the air stream and water stream and does not show that the air stream flow rate control is on the faucet head, instead showing that the user input device is the button and flow rate control on the base.  JP ‘748 also fails to show that the temperature of the air stream can be adjusted based on input to the head. Attention is turned to Schreck which teaches a multifunctional faucet (para. [0001]), which has multiple modes, including faucet, soap dispenser, and hand dryer (para. [0002]). Schreck further provides a user input device (5) located on the head of the faucet (fig. 1) which enables a user to select between fluid outputs based on where a user places their hands (para. [0008]-[0010]) and also control the flow and temperature of that fluid output (para. [0017]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the control architecture which controls the air stream/water stream to button on the faucet head (32/33), and to put the air stream flow control device of JP ‘748 as modified on the faucet head, as taught by Schreck, so that a user does not have to reach to the base to activate the air drying function or water dispensing function, thereby enhancing convenience. It would have been obvious to one having ordinary skill in the art to have included an air stream temperature control on the head of JP ‘748 so that the user can select the temperature of the air stream as desired without having to reach the base.
 JP ‘748 as modified by Schreck shows all of the instant invention as discussed above, and shows that the user input is received by a button (32, 33), but still does not show that the air stream temperature control is a dial.  Attention is turned to Yuan which teaches that it is known to include a plurality of controls (70, 40) on a faucet head, including a dial (40)(para. [0068]).  It would have been obvious to one having ordinary skill in the art to have provided a dial for the air stream temperature control, since dials are common means of controlling fluid outputs in the faucet arts. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06.
Regarding claim 15, JP ‘748 as modified shows all of the instant method as discussed above, and further provides the step of receiving a second user input at the user input device, the second user input toggling the valve to select a different fluid from the fluid delivered from the valve outlet to the faucet outlet for subsequent delivery from the valve outlet to the faucet outlet (translation: lines 86-90).  

    PNG
    media_image1.png
    631
    672
    media_image1.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘748, Chandler, Renfrew, Schreck, and Yuan, as applied to claim 1, in view of Bayley et al. (US 2013/0086741 hereinafter Bayley). 
Regarding claim 2, JP ‘748 as modified shows all of the instant invention as discussed supra, but does not specify that the air blower is a compressor.  Attention is turned to Bayley which teaches that it is known in the field of hand dryers to use a compressor (para. [0106]). It would have been obvious to use a compressor for the blower of JP ‘748 in order to effectively deliver warmed air to the faucet outlet. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06.
Claims 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘748, Chandler, Renfrew, Schreck, and Yuan, as applied to claims 1 and 12, in view of Muderlak et al. (US 2014/0259735 hereinafter Murderlak). 
Regarding claim 16, JP ‘748 discloses a device for a faucet comprising, an air blower (48) including an outlet (from 50) a junction valve (66, 62, 64, 68) having a body (note that the collection of 66, 62, 64, 68 constitutes a body once assembled) including a first inlet connected to a water source (via 52), a second inlet connected to the air blower outlet, a valve outlet connected to a faucet outlet (34) of a faucet body (14) (see annotated figure above), a detachable head (20) configured to be installed on the faucet (translation: lines 39-41, 60-62) via a single conduit (46) through the body of the faucet; and a controller connected to the junction valve  (translation: lines 88-90), wherein the controller is configured to control the junction valve so that at least one of the air stream or water stream is provided from the valve outlet to the faucet outlet based on user input received by the controller (via user input to buttons 22 or 31)(translation: lines 88-90), and wherein the controller is further configured to control the air stream from the junction valve between at least an on-state, whereby a flow rate of the air stream is provided, and an off-state, whereby the air stream is not provided based on an air stream flow rate control (user input to 31)(translation: lines 74-76, 88-90).
JP ‘748 is silent as to the precise location of the junction valve.  However, JP ‘748 does show that it is known to include the mixing valve and blower underneath the countertop (see fig. 5). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the valve below the countertop so as to conceal the components, while also still allowing for access for maintenance, and preserving limited countertop space. 
JP ‘748 is silent as to the location of the controller. Attention is turned to Chandler which teaches that it is known to include a controller (32) for faucet (14) which has washing, soaping, and drying functions at a location below the counter top (see fig. 2). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the controller of JR ‘748 underneath the countertop in order to allow access for maintenance, concealment, and preservation of limited counter space. 
JP ‘748 is silent as to the controller being configured to adjust the flow rate of the air stream in the on-state between at least a high flow rate and a low flow rate. Attention is turned to Renfrew which teaches a similar hand cleaning apparatus, having a water dispenser and an air blower (abstract). The air blower has a controller and is configured to adjust the flow rate of the air stream between at least a high flow rate and a low flow rate (p. 3, ln. 12-15).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the air blower of JP ‘748 with a variable speed such that it is able to adjusted by the controller between high and low flow rates, in order to allow a user to choose an appropriate flow rate and speed, depending on the item that is being dried. 
JP ‘748 as modified does not specifically show that the button on the faucet head is the that receives the user input which provides at least one of the air stream and water stream and does not show that the air stream flow rate control is on the faucet head, instead showing that the user input device is the button and flow rate control on the base.  JP ‘748 also fails to show that the temperature of the air stream can be adjusted based on input to the head. Attention is turned to Schreck which teaches a multifunctional faucet (para. [0001]), which has multiple modes, including faucet, soap dispenser, and hand dryer (para. [0002]). Schreck further provides a user input device (5) located on the head of the faucet (fig. 1) which enables a user to select between fluid outputs based on where a user places their hands (para. [0008]-[0010]) and also control the flow and temperature of that fluid output (para. [0017]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the control architecture which controls the air stream/water stream to button on the faucet head (32/33), and to put the air stream flow control device of JP ‘748 as modified on the faucet head, as taught by Schreck, so that a user does not have to reach to the base to activate the air drying function or water dispensing function, thereby enhancing convenience. It would have been obvious to one having ordinary skill in the art to have included an air stream temperature control on the head of JP ‘748 so that the user can select the temperature of the air stream as desired without having to reach the base.
JP ‘748 as modified by Schreck shows all of the instant invention as discussed above, and shows that the user input is received by a button (32/33), but still does not show that the air stream temperature control is a dial.  Attention is turned to Yuan which teaches that it is known to include a plurality of controls (70, 40) on a faucet head, including a dial (40)(para. [0068]).  It would have been obvious to one having ordinary skill in the art to have provided a dial for the air stream temperature control, since dials are common means of controlling fluid outputs in the faucet arts. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06.
JP ‘748 does not disclose that the blower and valve and controller are in a retrofit kit.  Attention is turned to Muderlak, which teaches that it is known to retrofit a sink and faucet with an air blower for hand drying purposes (para. [0012], [0051], figures 12-13, and thus being arranged in a kit before installation).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the blower, controller, and valve of JP ‘748 in a retrofit kit so that a user can convert their existing faucet to have hand drying functionality. 
Regarding claim 18, JP ‘748 as modified shows all of the instant invention as discussed above, including that “signals” (translation: line 88) are communicated from the user input device (buttons 22, 32) to the controller, but is silent as to a signal line.  Muderlak teaches that it is known to use a signal line (78) to electrically communicate between components in a sink/dryer installation (para. [0052]), those signals being indicative of whether or not the sink is being used or the hand dryer is being used.  Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have used a wired connection/signal line electrically connected between the user inputs and the controller so that instructions from the user are input to the controller reliably. 
Regarding claim 19, JP ‘748 as modified shows that, as shown in in figure 6, the first inlet is adapted to be connected to an output of a mixing valve (52) of the faucet (see annotated figure above). 
Regarding claim 20, JP ‘748 as modified shows that the controller is configured to control the valve such that the valve outlet can only dispense a single fluid at a time (translation: lines 88-90).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘748, Chandler, Renfrew, Schreck, Yuan, and Murderlak, as applied to claim 16, in view of Bayley. 
Regarding claim 17, JP ‘748 as modified shows all of the instant invention as discussed supra, but does not specify that the air blower is a compressor.  Attention is turned to Bayley which teaches that it is known in the field of hand dryers to use a compressor (para. [0106]). It would have bene obvious to use a compressor for the blower of JP ‘748 in order to effectively deliver warmed air to the faucet outlet. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot since Yuan is being used to teach that which is lacking in JP ‘748, Renfrew, and Schreck.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754